Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s election without traverse of Group II claims 5-9 and 12-13 in the reply filed on 1/6/2021 is acknowledged.

Interview Summary
On 1/13/2021, the Examiner proposed a claim amendment.  On 1/17/2021, Applicant’s representative authorized the Examiner to proceed with the amendment.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4, 10-11 and 14-16 directed to Invention I, non-elected without traverse.  Accordingly, claims 1-4, 10-11 and 14-16 have been cancelled.



EXAMINER'S AMENDMENT

Claims 1-4, 8, 10-11 and 14-16 (cancelled).

5. (Currently Amended) A circuit bonding method for bonding a driving circuit to a preset circuit board, comprising:

if it is determined that the effective contact area is smaller than the preset value,
adjusting a position of the carrying portion in a direction perpendicular to one of the sides which form the preset acute angle to increase the effective contact area to be greater than the preset value; and
bonding the driving circuit to the preset circuit board by the carrying portion; and
wherein determining whether an effective contact area of a carrying portion for carrying the driving circuit and a bonding region of the preset circuit board is smaller than a preset value, comprising:
identifying images of the carrying portion and the bonding region of the preset circuit board by a charge-coupled device; and
determining whether the effective contact area of the carrying portion and the bonding region of the preset circuit board is smaller than the preset value according to the images.
 
6. (Currently Amended) The circuit bonding method according to claim 5, wherein the preset acute angle is in a range of 
 




Allowable Subject Matter
Claims 5-7, 9 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art, Lin (CN105118386) does not disclose wherein determining whether an effective contact area of a carrying portion for carrying the driving circuit and a bonding region of the preset circuit board is smaller than a preset value, comprising: identifying images of the carrying portion and the bonding region of the preset circuit board by a charge-coupled device; and determining whether the effective contact area of the carrying portion and the bonding region of the preset circuit board is smaller than the preset value according to the images.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847